Catron, Ch. J.
delivered the opinion of the court.
This cause presents a naked question of boundary, which, if not exclusively a legal question, has but few exceptions; no exception giving a court of equity jurisdiction, is found in the case presented by the bill.
Had a court of equity concurrent jurisdiction with a court of law, (as has been agued,) yet there having been a full and fair trial at law, a court of chancery has no jurisdiction to disturb the judgment. This rule is laid down in the cause of Smith and M’Iver, (9 Wh. Rep. 532,) and has been repeatedly recognized by this court, particularly in the case of Blount vs. Garin, at Knoxville.
Decree affirmed.